Mr. Justice McBride delivered the opinion of the court. Abstract of the Decision. 1. Cabbiers, § 248* — when shown that horses and mules loaded in good condition were not in good condition at destination. In an action against a railroad company for damages for injury during transit to horses and mules, evidence held sufficient to show that the horses and mules were properly loaded and in good condition when loaded and that they were not in good condition at the point of destination. 2. Carbiebs, § 227* — what is sufficient to show liability of carrier for injury to horses and mules. Proof that horses and mules were properly loaded and in good condition and were not in good condition when they reached their destination is sufficient to create a liability against the carrier unless it is made to appear from the evidence that the injury was attributable to the act of God, the public enemy or the vices of the animals themselves. 3. Carbiebs, § 237* — when not negligence to ship mule that had been in bad condition. It is not negligence for a shipper of horses and mules to ship a mule which had six months previous to the time of shipment been afflicted with pneumonia and" with pones under the belly, where it had fully recovered and was in good condition at the time of shipment.